Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer and Corporate Secretary (631) 537-1001, ext. 7255 BRIDGE BANCORP, INC. ANNOUNCES FIRST QUARTER 2009 DIVIDEND (Bridgehampton, NY – March 31, 2009)Bridge Bancorp, Inc. (the “Company”) (NASDAQ®: BDGE), the holding company for The Bridgehampton National Bank (the “Bank”, “BNB”), announced the declaration of a quarterly dividend of $0.23 per share.The dividend will be payable on April 28, 2009 to shareholders of record as of April 14, 2009.The Company continues its trend of uninterrupted dividends. Bridge Bancorp, Inc. is a one bank holding company engaged in commercial banking and financial services through its wholly owned subsidiary, The Bridgehampton National Bank.Established in 1910, the Bank, with assets of approximately $800 million, and a primary market area of eastern Long Island, extending westward into Riverhead Town, operates 14 retail branch locations. We plan to open new branches in Shirley and Deer Park in the first half of 2009.
